Filed 5/28/21 P. v. Olivas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047834
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 17CR000690)

             v.

 ADRIEN OLIVAS,

             Defendant and Appellant.


         A jury convicted defendant Adrien Olivas of two counts of robbery (Pen. Code,
§ 211)1 and found that, in the commission of both robberies, defendant was armed with a
firearm (§ 12022, subd. (a)(1)) and personally used a firearm (§§ 12022.5, subd. (a),
12022.53, subd. (b)). The jury also convicted defendant of simple assault (§ 240), after
finding him not guilty of assault by means of force likely to produce great bodily injury
(§ 245, subd. (a)(4)). Defendant was sentenced to an aggregate prison term of 19 years
four months.
         On appeal, defendant contends the trial court erred by admitting two items into
evidence: an Instagram post and a recorded jail call. Defendant contends that even if
neither of those evidentiary errors warrants reversal when considered individually, there
was cumulative prejudice. Defendant also contends the firearm enhancements must be
reversed because there was no substantial evidence that the gun was real.




         1
             Unspecified section references are to the Penal Code.
       As we explain below, we find no abuse of discretion in the trial court’s admission
of the Instagram post and the jail call. We therefore find no cumulative prejudice. We
find that substantial evidence supports the firearm enhancements. Thus, we will affirm
the judgment.
                                 I.     BACKGROUND
A.     Robbery of Octavia Cleveland
       Octavia Cleveland met defendant around 2015 and went out on a few dates with
him. In February 2017, she considered defendant to be a friend. Cleveland had a
business selling marijuana edibles and tended to carry a lot of cash. Defendant was
aware of her business. Before February 2017, Cleveland had not seen defendant for
about nine months, but they kept in contact over Snapchat and Facebook.
       On the morning of February 10, 2017, Cleveland was in a San Jose hotel room
after taking a flight from the east coast. She received a message from defendant, asking
her to come see him in Salinas. Cleveland called her friend Joseline Caliz because she
wanted someone to help her drive. Caliz agreed to accompany Cleveland to Salinas.
       Cleveland and Caliz met up with defendant at Red’s Burgers in Salinas sometime
after noon. Defendant was acting different than usual—he would normally be “social and
nice” and would treat her and a friend to lunch, but he was already eating when they
arrived.
       After eating lunch, defendant asked Cleveland and Caliz to follow him to his
apartment. Cleveland and Caliz drove to an apartment complex. Defendant told
Cleveland to get into his car, and he told Caliz to stay in Cleveland’s car. Defendant told
Cleveland they would be going to a store.
       As defendant and Cleveland drove in defendant’s car, Cleveland fell asleep.
When she woke up, defendant was holding a gun to her chest. Cleveland described the
gun as, “Pretty heavy. Solid. I would say a .40 or—yeah, I would say a .40. Pretty big
gun.” Cleveland herself owned guns, and she had grown up around guns. She knew the
                                             2
difference between different types and calibers of guns. She believed the gun was real
“because of the weight of the gun” and because she “kn[e]w guns.”
       Defendant told Cleveland, “Bitch, give me all your money.” Cleveland was
“shocked.” Defendant threatened to shoot Cleveland if she did not give him her money,
so she gave him the $2,500 cash she had, as well as her wallet, which contained her credit
cards and driver’s license, and her Louis Vuitton purse.
       Defendant pointed the gun at Cleveland’s head at some point. Defendant then
pointed the gun at Cleveland’s legs or feet, as he looked for money inside her boots. The
car was stopped, and Cleveland opened the car door. Defendant told Cleveland, “I know
you have more cash.” Cleveland replied, “This is it.” Defendant began to drive off and
pushed Cleveland out of the car. She rolled on the ground and moved her leg away from
the car so she did not get run over. Defendant fled in his car.
       Cleveland found herself in an agricultural field, without a phone. She ran through
some woods until she saw a car approaching. She screamed and waved her hands, and
the car stopped. She told the driver—Jose Manuel Ochoa Anguino (Ochoa)—that she
needed help, and she used his cell phone to call the police at 2:40 p.m.
       Ochoa testified that he had pulled over to make a phone call when he encountered
Cleveland, who had come out of some bushes. It had been raining, and Cleveland was
wet, scared, and crying. Her hands were bloody, and she said her knees and hips hurt.
Cleveland had dirt on the back of her shirt and on the knees of her pants. She had
suffered scrapes on her lower back, shoulder, and hand. Cleveland said she had been
robbed and thrown out of a car. She mentioned that there had been a handgun.
       Cleveland waited for a deputy to arrive and then directed him back to Red’s
Burgers, which was the only location she could remember. On the way there, a dispatch
for a “211, white female” came through. Cleveland believed the call related to Caliz.
Indeed, when the deputy drove her to the location of the dispatch, Caliz was there. Caliz
and Cleveland were both crying, but happy to both be “in one piece.”
                                             3
       After the robbery, Cleveland noticed some unusual withdrawals from her bank
account. On February 12, 2017, almost $4,000 was withdrawn. On February 14, 2017,
there were debit purchases for $375 and $3,043.20. Cleveland called her bank to report
the fraudulent activity.
       Cleveland was fearful about testifying. She explained that a friend had sent her an
Instagram post that said “deathtorats.” The post had Cleveland’s and Caliz’s names and
addresses, documents from the case, and a picture of a dead rat. The post also said,
“Snitches get stitches.” Cleveland was aware that “a rat is basically someone that tells
the police stuff.” Cleveland identified photographs of the Instagram post and the attached
confidential information.
B.     Robbery of Joseline Caliz
       While defendant and Cleveland were gone, Caliz waited in Cleveland’s car for
about 15 or 20 minutes. Someone told her to move the car, so she did. After another
person told her to move the car again, Caliz parked on the street. Caliz began to worry
about Cleveland and tried calling her several times.
       Eventually, Caliz saw defendant’s car return. Cleveland was not in the car.
Defendant approached Caliz, who asked where Cleveland was. Defendant said
Cleveland was in an upstairs apartment and that Caliz should follow him; she did.
       As Caliz walked up a stairway, defendant turned around. He was pointing a gun at
Caliz, and he told Caliz to give him her wallet, which contained ATM cards and about
$300 cash. The gun was a black and gray handgun, which might have been a .45-caliber.
Defendant was “[v]ery serious.” Caliz gave defendant her wallet. Defendant then ran
off.
       Caliz returned to Cleveland’s car. She called a cousin and drove around looking
for Cleveland. She then returned to the apartment complex, where she called 9-1-1 at
3:10 p.m. Police arrived on scene five minutes later. When an officer responded, he saw


                                             4
that Caliz was “visibly upset.” It appeared that Caliz had been crying. When Cleveland
arrived, she and Caliz appeared “extremely happy to see each other.”
      Caliz testified that she was in fear at the time of her testimony, because she had
also seen the Instagram post that referenced a “snitch” and “rats” and contained personal
information about her and Cleveland.
C.    Investigation
      1.       Financial Transactions
      In February 2017, defendant had an account with Square, which provides software
and hardware for making payments by cell phone. Defendant’s account was for a jewelry
business. Five of Cleveland’s credit cards and three of Caliz’s credit cards had been
“swiped” on a device connected to defendant’s account.
      Starting on February 10, Cleveland’s and Caliz’s credit cards were “swiped” or the
card numbers manually entered, although some of the transactions did not go through.2
The transaction attempts began at 3:19 p.m., with transaction amounts between $300 and
$4,106. Some of those transaction amounts included a “tip.” There were multiple
additional transactions attempts for $525.32 starting at 3:25 p.m. Numerous other
swipes, for various amounts, were also reflected in defendant’s Square account records.
The records showed that the swipes occurred in Salinas.
      There were also attempted “peer-to-peer” transfers of money from an account
associated with Cleveland’s credit card to defendant’s account. One such transfer was for
$357, with a note indicating the transfer was for “engine work.” Another, for $2,300,
was noted as being for “jewelry.” One of the peer-to-peer transactions was attempted at
3:21 p.m. on the day of the robbery.
      Because of the multiple swipes and because the transactions that did not go
through, Square’s system flagged the account. In addition, Square received notice that


      2
          Cleveland’s account was overdrawn after the first two transactions.
                                             5
the transactions were being disputed by the credit card holder. Square sent defendant
nine inquiries seeking further information. Defendant responded to some of the inquiries.
He provided a receipt indicating that the $3,043.20 was related to jewelry and included a
tip of $507.20. Defendant claimed that one of the other transactions involved a gold
watch and included a $75 tip. The tips were unusual for merchandise sales involving
clothing or accessories.
       2.     Defendant’s Arrest and Jail Calls
       Defendant was arrested in December 2018.
       In a redacted recorded call from jail, a female told defendant, “everything happens
for a reason.” Defendant responded by noting, “And I’ll be locked up for 5 years.” The
female stated, “And you can move forward.” Defendant remarked, “but now, . . . who
knows if the bitch gonna show up again.” The female responded, “That’s what I’m
saying. Maybe if we offer her money or something. I don’t know. . . .” Defendant
replied, “Man, you can’t say this on the phone. Don’t say nothing about that on this
[expletive]. Don’t say shit. Talking about the case or nothing.” The female said, “Oh, I
don’t know. . . .” Defendant reiterated, “Don’t say shit over the [expletive] phone.”
       In a second call from jail, defendant told a female that he had talked to his lawyer
and that “everything [was] looking good” except for “that part when they did the Square
account.” The female reminded defendant that she had asked him to “close it,” and
defendant replied, “Yeah, exactly. Now I should’ve left it [expletive] open.”
       3.     Instagram Post
       An investigator with the district attorney’s office contacted Instagram to try to
identify the account associated with the post that Cleveland and Caliz had seen. The
investigator was not able to locate the account, nor was he able to locate anyone who had
received Instagram messages from the account.




                                             6
D.       Defense Case
         Defendant admitted he had been convicted of numerous felonies. He had a federal
conviction for conspiracy to steal firearms, a conviction for using a scanning system to
defraud, a forgery conviction, and two theft convictions, including a 2016 grand theft
conviction. In each of those cases, he had pleaded guilty.
         Defendant testified that he and Cleveland had been “really good friends.” They
met in person about once a month, and they also communicated through text messages
and apps such as Snapchat.
         In February 2017, defendant had a regular job at an auto body shop in Salinas.
Defendant also had a side business selling jewelry and custom clothing. Cleveland had
asked him to make a custom piece of jewelry for her: a diamond pendant in the shape of
an “O” on a gold chain. Cleveland also wanted a watch.
         When defendant had finished the pendant, he notified Cleveland and she came
down to Salinas. Cleveland said she wanted to bring a friend and that they could engage
in “fraudulent activities.” Specifically, they would use defendant’s merchant account and
split the proceeds.
         According to defendant, he met Cleveland and Caliz at his body shop, where he
gave them the pendant and watch. Cleveland gave defendant “a line of credit card
numbers,” which he ran during his afternoon break. Defendant did not “really know too
much” about using the app, so he met up with Cleveland and Caliz the next day and had
Caliz swipe their credit cards. The plan was to get a police report so the cards could be
reported as stolen. Defendant believed that all three of them were going to claim to be
victims. However, the scheme “backfired” on him. Defendant did not know that
Cleveland and Caliz had filed a police report accusing him of robbery until seven months
later.
         Defendant disputed the transactions involving the pendant and watch that Square
notified him about, because he had actually provided those items to Cleveland and Caliz.
                                              7
However, defendant acknowledged that he had forged Cleveland’s name on the
transaction for the pendant, claiming, “That was part of the scheme.”
E.     Verdicts and Sentence
       The jury convicted defendant of two counts of robbery (§ 211) and found that, in
the commission of both robberies, defendant was armed with a firearm (§ 12022,
subd. (a)(1)) and personally used a firearm (§§ 12022.5, subd. (a), 12022.53, subd. (b)).
The jury also convicted defendant of simple assault (§ 240), after finding him not guilty
of assault by means of force likely to produce great bodily injury (§ 245, subd. (a)(4)).
       Defendant was sentenced to an aggregate prison term of 19 years four months, as
follows: the upper term of five years for the robbery in count 1 with a consecutive
10-year term for the section 12022.53, subdivision (b) enhancement; a consecutive
one-year term for the robbery in count 2 with a consecutive term of three years four
months for the section 12022.53, subdivision (b) enhancement; and a concurrent
180-day term for count 3. The remaining firearm enhancements were stayed pursuant to
section 654.
                                   II.    DISCUSSION
A.     Admission of the Instagram Post
       Defendant contends the trial court erred by admitting the Instagram post into
evidence. He argues that the post was not properly authenticated; that the post should
have been excluded pursuant to Evidence Code section 352; and that admission of the
post violated his due process rights.
       1.      Proceedings Below – Motion in Limine
       Defendant filed a motion in limine to exclude the Instagram evidence, and the
People filed a motion in limine to admit that evidence. At the hearing on motions in
limine, the prosecutor explained the circumstances under which Cleveland received the
Instagram post, and how receiving the post put Cleveland in “great fear of cooperating
and [being] willing to testify.”
                                             8
        Defendant’s trial counsel objected, noting that the evidence consisted of “a very
poor screenshot” and that the prosecution could not show “where this was posted, when it
was posted.” Defendant’s trial counsel argued that admitting the Instagram post would
be “much more prejudicial than probative” because it would “mislead the jury into
thinking that [defendant was] involved in orchestrating some type of campaign against
this woman.” He also pointed out that the post had not been sent directly to Cleveland;
someone else had seen the post, taken a screenshot, and showed the screenshot to
Cleveland.
        The prosecutor acknowledged that she had no evidence directly connecting
defendant with the Instagram post, but she pointed out that the information in the post—
specifically, the “confidential victim page” from defendant’s police report—
“circumstantially” tied the post to defendant. The prosecutor pointed out that only
defendant had “incentive” to accuse Cleveland of being a “rat” and only defendant would
have access to the document. The prosecutor also pointed out that the Instagram post was
directed to Cleveland’s friends and family members. The prosecutor asserted that
Cleveland would testify that she remained fearful about testifying due to the Instagram
post.
        The trial court found that the Instagram post could be relevant to Cleveland’s
credibility and indicated that it would conduct an Evidence Code section 402 hearing
before ruling. The trial court also indicated it might consider whether a limiting
instruction could “offset” any potential prejudice. Additionally, the trial court wanted to
observe Cleveland on the witness stand, to determine whether she was scared to testify.
Thus, the trial court deferred ruling on the motion.
        The following day, the trial court decided to have Cleveland testify and “see if the
People can lay a foundation to establish that she is afraid to testify and does fear
retaliation for testifying based . . . on that particular threat.” The trial court precluded the
prosecutor from asking Cleveland about the Instagram post until such a foundation was
                                               9
laid. The trial court indicated it had reviewed case law indicating that “the fact a witness
is testifying despite fear of recrimination is important to fully evaluating his or her
credibility,” and that the “source of the threat” did not matter. The trial court again
indicated that if it did admit the Instagram post, it would give the jury a limiting
instruction to prevent the jury from inferring that defendant was responsible for the post.
       Defendant’s trial counsel “strenuously object[ed]” to admission of the Instagram
post. He noted that there was “no information from Instagram” and “no foundation that
these were actually posted on Instagram.” He reiterated his argument that admission of
the Instagram post would be more prejudicial than probative.
       2.     Proceedings Below – Limiting Instructions
       After Cleveland testified that she was “honestly” fearful about testifying, the trial
court admonished the jury as follows: “Now there’s going to be evidence that the
witness, Ms. Cleveland, is afraid to testify. The explanation of the basis for that fear is
only going to be admitted for a limited purpose. You may only consider that evidence to
evaluate or to judge the credibility or believability of Ms. Cleveland. You may consider
that evidence for that purpose alone. You may not consider it for any other purpose. [¶]
You may not use that to derive any inference that would tend to show that—or suggest
that [defendant] is guilty. Again, it’s only going to be allowed for the limited purpose to
judge the believability or credibility of Ms. Cleveland.” The trial court asked any juror
who did not understand the instruction to raise their hand. No juror raised a hand.
       After Caliz testified that she, too, was in fear about testifying, the trial court again
admonished the jury: “[T]he evidence concerning the message that was just testified to,
the Instagram message, that that is a message that is being offered just for the limited
purpose of allowing you to evaluate the believability and credibility of the witness, Ms.
Joseline Caliz. It’s not being offered for the truth of the matter asserted. [¶] So, again,
you’re to only use it for the limited purpose of evaluating the believability and the


                                              10
credibility of Ms. Caliz.” The trial court again asked any juror who did not understand
the instruction to raise their hand. No juror raised a hand.
       The jury was later instructed pursuant to CALCRIM No. 303: “During the trial,
certain evidence was admitted for a limited purpose. You may consider that evidence
only for that purpose and for no other.”
       3.       Closing Arguments
       During argument to the jury, the prosecutor discussed Cleveland and Caliz’s
“attitudes about testifying.” The prosecutor argued that it was not believable that
Cleveland and Caliz would come to Salinas to engage in the credit card scheme that
defendant had described. She asked, “Why would they do that? Especially if they
received a threat where they’re being labeled a[s] ‘Scandalous bitches, that’s snitching in
the bay.’ ” The prosecutor noted that the document containing Cleveland and Caliz’s
addresses was not a public document. She argued, “They got this threat and they were in
fear. You heard them testify. They told you what the term ‘snitch’ means to them. That
basically it has a connotation in association with being killed, being labeled as a rat.
They came in here, they were in fear. Why would they go through all of this and have
this fear still of testifying after two years? Why would they do that?”
       Defendant’s trial counsel argued that the Instagram posts had “absolutely zero
reliability.”
       4.       Standard of Review
       We apply the abuse of discretion standard of review to “any ruling by a trial court
on the admissibility of evidence.” (People v. Waidla (2000) 22 Cal.4th 690, 724
(Waidla).) Under this deferential standard, the trial court’s ruling will “ ‘not be disturbed
on appeal except on a showing that the court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest miscarriage of justice.’ ”
(People v. Rodrigues (1994) 8 Cal.4th 1060, 1124.)


                                             11
       5.      Authentication
       “Authentication of a writing means (a) the introduction of evidence sufficient to
sustain a finding that it is the writing that the proponent of the evidence claims it is or
(b) the establishment of such facts by any other means provided by law.” (Evid. Code,
§ 1400.) “Authentication of a writing is required before it may be received in evidence.”
(Evid. Code, § 1401, subd. (a).) “The statutory definition ties authentication to
relevance.” (People v. Goldsmith (2014) 59 Cal.4th 258, 266 (Goldsmith).)
       “As with other writings, the proof that is necessary to authenticate a photograph or
video recording varies with the nature of the evidence that the photograph or video
recording is being offered to prove and with the degree of possibility of error. [Citation.]
The first step is to determine the purpose for which the evidence is being offered. The
purpose of the evidence will determine what must be shown for authentication, which
may vary from case to case. [Citation.] The foundation requires that there be sufficient
evidence for a trier of fact to find that the writing is what it purports to be, i.e., that it is
genuine for the purpose offered. [Citation.] Essentially, what is necessary is a prima
facie case. ‘As long as the evidence would support a finding of authenticity, the writing
is admissible. The fact conflicting inferences can be drawn regarding authenticity goes to
the document’s weight as evidence, not its admissibility.’ ” (Goldsmith, supra, 59
Cal.4th at p. 267, italics added.)
       In arguing that the Instagram post was not properly authenticated, defendant
appears to assume that the Instagram post was admitted to show that he was responsible
for creating or distributing the post. Defendant argues, “No evidence was presented that
the messages were sent from [defendant’s] computer or phone.” However, the Instagram
post was expressly admitted only for the limited purpose of reflecting on the credibility of
Cleveland and Caliz. The Instagram post was admitted to show why Cleveland and Caliz
were scared to testify, not to show that defendant was the person who was responsible for
causing their fear—i.e., by creating or distributing the post.
                                                12
       Thus, the cases defendant relies on are inapposite. In People v. Beckley (2010)
185 Cal.App.4th 509 (Beckley), the defendants were convicted of a gang-related murder
and two attempted murders. (Id. at p. 512.) Defendant Beckley and his girlfriend
testified that they were no longer gang members. (Id. at p. 513.) In rebuttal, the
prosecution presented a photograph of the girlfriend flashing a gang sign. A detective
testified that he had downloaded the photograph from defendant Beckley’s MySpace
page. (Id. at p. 514.) The Beckley court determined that there was insufficient evidence
to show that the photograph was “an accurate depiction” of the girlfriend flashing a gang
sign. (Id. at p. 515.) The gang detective had no personal knowledge that the photograph
“truthfully portrayed” the girlfriend flashing a gang sign, since he had not been present
when the photograph had been taken, and there was no expert testimony that the
photograph “was not a ‘ “composite” or “faked” ’ photograph.” (Ibid.)
       The photograph in Beckley was admitted to show proof of an element of gang
allegations, and thus it was relevant only if it accurately portrayed the defendant’s
girlfriend flashing a gang sign. Because no one testified as to the photograph’s accuracy,
it was not sufficiently authenticated. In the instant case, however, the Instagram post was
admitted for a different purpose: to show why Cleveland and Caliz were fearful of
testifying. Thus, the post was relevant if it accurately portrayed what Cleveland and
Caliz had seen. Because Cleveland testified that the Instagram post was the post she had
seen, and Caliz described the post accurately, the Instagram post was sufficiently
authenticated.
       Defendant also discusses In re K.B. (2015) 238 Cal.App.4th 989 (K.B.), which
criticized Beckley as setting forth authentication requirements that were too narrow, and
which were inconsistent with Goldsmith. (K.B., supra, at p. 997.) The K.B. court
considered whether photographs, which depicted the minor possessing firearms, had been
properly authenticated. The minor argued that, as in Beckley, no witness had personal


                                             13
knowledge of whether the photographs were accurate and no expert had testified that the
photographs were not altered or faked. (K.B., supra, at pp. 996-997.)
       The K.B. court determined that the photographs of the minor possessing guns had
been properly authenticated. The photographs had been obtained from a cell phone
seized from an adult who had been with the minor inside a residence from which two
guns had been thrown out of a window. Forensic investigation showed that the
photographs had been created about five hours before the minor’s arrest, and they had
been posted on the minor’s Instagram page that day. (K.B., supra, 238 Cal.App.4th at p.
998.) When the minor was arrested, he was wearing the same clothes as in the
photographs, he was in the same location as depicted in the photographs, and he was with
some of the same people who appeared with him in the photographs.
       Defendant argues that K.B. “demonstrates what is required for an Instagram post
to be properly authenticated,” and he asserts that the prosecution here did not use any of
the methods approved in K.B. In K.B., however, the photographs were relevant only if
they accurately depicted the minor possessing firearms. In the instant case, the Instagram
post was not admitted for a similar purpose. Contrary to defendant’s assertion, the
Instagram post was not admitted to show that defendant “was the one who created the
Instagram page” or that defendant was the person who had disseminated the Instagram
page. Rather, the Instagram post was admitted to show why Cleveland and Caliz were
fearful about testifying. By identifying the Instagram post as the one that put them in
fear, Cleveland and Caliz provided adequate authentication.
       Unlike the photographs considered in Beckley and K.B., the Instagram post in this
case was not admitted to show “a person doing something.” (See People v. Cruz (2020)
46 Cal.App.5th 715, 731 (Cruz).) Nor was the Instagram post admitted to show that
defendant was the person who had created or sent it. (See ibid.) The Instagram post was
admitted for the limited purpose of reflecting on the credibility of Cleveland and Caliz.
Considering that purpose, the trial court did not err by determining that, by identifying
                                             14
and describing the Instagram post, the trier of fact could find that the post was “genuine
for the purpose offered.” (Goldsmith, supra, 59 Cal.4th at p. 267.) Thus, the trial court
did not abuse its discretion by admitting the Instagram post over defendant’s
authentication objection.
       6.     Evidence Code Section 352
       Evidence Code section 352 provides: “The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.” Evidence is
substantially more prejudicial than probative “if, broadly stated, it poses an intolerable
‘risk to the fairness of the proceedings or the reliability of the outcome’ [citation].”
(Waidla, supra, 22 Cal.4th at p. 724.)
       “The prejudice which exclusion of evidence under Evidence Code section 352 is
designed to avoid is not the prejudice or damage to a defense that naturally flows from
relevant, highly probative evidence.” (People v. Karis (1988) 46 Cal.3d 612, 638.)
Rather, “ ‘[t]he “prejudice” referred to in Evidence Code section 352 applies to evidence
which uniquely tends to evoke an emotional bias against the defendant as an individual
and which has very little effect on the issues. In applying [Evidence Code] section 352,
“prejudicial” is not synonymous with “damaging.” ’ ” (Ibid.)
       Defendant asserts that the Instagram post was not relevant because Cleveland did
not show that she was in fear when she testified. Defendant notes that the trial court
indicated it would exclude the post if Cleveland was not showing fear when she testified.
However, Cleveland explicitly testified that she was fearful about testifying. Defendant
does not explain what other evidence he believes the record should have shown in order
to support a finding that Cleveland was in fear. Our Supreme Court has rejected the
notion that evidence of a witness’s fear of retaliation for testifying is limited “to
circumstances in which the witness hesitates in his or her responses or when nervousness
                                              15
or fear interferes with the witness’s ability to testify truthfully.” (People v. Merriman
(2014) 60 Cal.4th 1, 86 (Merriman).) Moreover, we must defer to the trial court’s
implied finding that Cleveland was credible in asserting that she was fearful about
testifying. (See In re George T. (2004) 33 Cal.4th 620, 634 [“the trier of fact is in a
superior position to observe the demeanor of witnesses”].)
       “ ‘Evidence that a witness is afraid to testify or fears retaliation for testifying is
relevant to the credibility of that witness and is therefore admissible. [Citations.] An
explanation of the basis for the witness’s fear is likewise relevant to her credibility and is
well within the discretion of the trial court.’ [Citation.] ‘Moreover, evidence of a “third
party” threat may bear on the credibility of the witness, whether or not the threat is
directly linked to the defendant. [Citations.]’ [Citation.] ‘It is not necessarily the source
of the threat—but its existence—that is relevant to the witness’s credibility.’ [Citation.]”
(People v. Sandoval (2015) 62 Cal.4th 394, 429-430 (Sandoval).)
       Having established that the Instagram post was relevant to the credibility of
Cleveland and Caliz, we turn to the question of whether the post’s probative value was
“substantially outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” (Evid. Code, § 352.)
       Defendant’s prejudice argument is based on his assertion that the jury was likely
to “speculate and be misled to believe that [defendant] made the threat on Instagram.”
We agree that the Instagram post created a potential for the jury to believe that defendant
was associated with the post and its implied threats. On this record, the jury could have
reached such a conclusion without resorting to speculation, because the Instagram posts
contained a document that few people other than defendant “had access to.” (See Cruz,
supra, 46 Cal.App.5th at p. 731.) But the trial court’s limiting instruction told the jury
not to consider the Instagram post “to derive any inference that would tend to show
that—or suggest that [defendant] is guilty,” and to “only consider that evidence to
                                               16
evaluate or to judge the credibility or believability” of Cleveland and Caliz. Our
Supreme Court has found that a similar instruction was sufficient to ensure that the jury
limited its consideration of a threat to “evaluating the state of mind of the witness.”
(Sandoval, supra, 62 Cal.4th at p. 430.) We reach the same conclusion here, finding the
admonition was sufficient to ensure the jury did not infer that the Instagram post was
created by or distributed by defendant.
       In sum, we conclude the trial court did not abuse its discretion under Evidence
Code section 352 by admitting the Instagram post.
       7.       Due Process
       Defendant contends the trial court’s error in admitting the Instagram post violated
his Fourteenth Amendment right to due process of law. (See People v. Partida (2005) 37
Cal.4th 428, 439 [the erroneous admission of evidence results in a due process violation
“if it makes the trial fundamentally unfair”].) In other words, he argues that the trial
court’s error in admitting the post should be evaluated under the “harmless beyond a
reasonable doubt” standard applicable to federal constitutional errors (see Chapman v.
California (1967) 386 U.S. 18, 24 (Chapman)) rather than the “reasonably probable”
standard for state law errors (see People v. Watson (1956) 46 Cal.2d 818, 836).
However, we have determined that the trial court did not abuse its discretion by admitting
the Instagram post. Thus, we need not determine whether the error was harmless under
any standard.
B.     Admission of the Recorded Jail Call
       Defendant contends the trial court erred by admitting the jail call in which he
referenced being “locked up for 5 years.” Defendant contends that the evidence should
have been excluded under Evidence Code section 352 and that the error violated his due
process rights.




                                             17
       1.     Proceedings Below
       During trial, the prosecutor indicated she wanted to introduce a portion of a jail
call between defendant and his mother, to show defendant’s consciousness of guilt.
Defendant pointed out that if the jury was to hear that defendant said, “I could be locked
up for five years,” the jury might think “that’s the penalty,” when in fact defendant’s
potential prison sentence was “much greater.”
       The trial court observed that defendant’s statement “puts into context” the rest of
the conversation and that the jury would be instructed not to consider punishment for any
purpose. The trial court found that the jail call was relevant because defendant’s
statements could be interpreted as a discussion of ways to prevent Cleveland from
testifying.
       During closing argument, the prosecutor replayed the jail call for the jury and then
asked, “is that an innocent person talking in there?” The prosecutor argued that
defendant was referring to Cleveland when he expressed concerns about “the bitch”
showing up to court. The prosecutor noted that defendant said he would “do five years,”
and that he had not ever denied committing the charged offenses. The prosecutor also
noted that defendant had responded to the suggestion about paying Cleveland off by
telling the female not to talk about that subject on the phone. The prosecutor concluded,
“This is [the] talk of a person who knows they’re guilty.”
       The trial court’s instructions to the jury included CALCRIM No. 3550, which
provided, “You must reach your verdict without any consideration of punishment.”
       2.     Standard of Review
       As noted above, we apply the abuse of discretion standard of review to “any ruling
by a trial court on the admissibility of evidence.” (Waidla, supra, 22 Cal.4th at p. 724.)
       3.     Evidence Code Section 352
       Defendant contends that the jail call posed a “high risk of misleading the jury”
because the jury was not supposed to consider the subject of punishment and defendant’s
                                             18
actual exposure was much greater than five years. Defendant argues that the jail call had
only “slight probative” value in showing that defendant was trying to influence
Cleveland’s testimony.
       “It is fundamental that the trier of fact . . . must not consider the subject of penalty
or punishment in arriving at its decision of guilt or innocence.” (People v. Moore (1968)
257 Cal.App.2d 740, 750.) “It is improper to tell a noncapital jury about possible
punishment because that subject is not only irrelevant to the jury’s factfinding function, it
has the potential to deflect the jury by inviting discussion and speculation about the
results of whatever findings it makes.” (People v. Ruiloba (2005) 131 Cal.App.4th 674,
692-693.)
       Here, the trial court admitted the jail call to show defendant’s consciousness of
guilt. Indeed, the conversation suggested that defendant was admitting guilt and that he
was considering ways to dissuade Cleveland from testifying. “[E]vidence of an attempt
to eliminate a witness” is admissible to show consciousness of guilt. (People v. Hill
(1995) 34 Cal.App.4th 727, 737; see also Merriman, supra, 60 Cal.4th at pp. 45-46.)
Likewise, evidence that “ ‘ “ ‘the defendant has authorized the attempt of the third person
to suppress testimony’ ” ’ ” is admissible to show consciousness of guilt. (People v.
Williams (1997) 16 Cal.4th 153, 200.)
       Defendant’s “undue prejudice” analysis (Evid. Code, § 352) focuses in large part
on the fact that the jury heard that defendant could be sentenced to five years in prison
when, in fact, he was ultimately sentenced to over 19 years in prison. Defendant fails to
explain how it was more prejudicial for the jury to learn that defendant was facing a
five-year sentence than it would have been if the jury had learned of his actual exposure.
As the People point out, a jury’s consideration of punishment can work both ways, in that
“ ‘a jury may permit their consideration of guilt to be deflected by a dread of seeing the
accused suffer the statutory punishment.’ ” (People v. Alvarez (1996) 49 Cal.App.4th
679, 687.)
                                              19
       In any event, here the trial court weighed the probative value of the evidence—i.e.,
its relevance in showing defendant’s consciousness of guilt—against its potential for
prejudice and determined that the potential for prejudice was adequately addressed by the
admonition that the jury not consider punishment. Case law supports the trial court’s
finding that the jury could follow that instruction even after hearing about defendant’s
potential sentence. (See People v. Thomas (2011) 51 Cal.4th 449, 487.)
       On this record, the trial court’s weighing of the jail call’s probative value against
its potential for prejudice was not an abuse of discretion.
       4.     Due Process
       Defendant contends the trial court’s admission of the jail call violated his
Fourteenth Amendment right to due process of law, such that the error should be
evaluated under the “harmless beyond a reasonable doubt” standard applicable to federal
constitutional errors. (See Chapman, supra, 386 U.S. at p. 24.) However, since we have
determined that there was no error in the admission of the jail call, we need not determine
whether the error was harmless under any standard.
C.     Cumulative Prejudice
       Defendant contends that even if neither of the above evidentiary errors was
prejudicial when considered independently, there was cumulative prejudice from the
combination of the two errors. (See People v. Hill (1998) 17 Cal.4th 800, 844 [“a series
of trial errors, though independently harmless, may in some circumstances rise by
accretion to the level of reversible and prejudicial error”].) However, we have concluded
that neither evidentiary ruling was an abuse of discretion. Therefore, there can be no
prejudice to cumulate.
D.     Firearm Enhancements
       Defendant contends the firearm enhancements must be reversed because there was
no substantial evidence that the gun was real. Defendant points out that the firearm was


                                             20
never recovered, and he posits that the gun could have been “an authentic looking replica
or toy gun.”
       1.      Standard of review
       When considering a challenge to the sufficiency of the evidence to support a
criminal conviction, we “review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” (People v. Johnson (1980)
26 Cal.3d 557, 578; see also Jackson v. Virginia (1979) 443 U.S. 307, 319-320.) “In
making this determination, we do not reweigh the evidence, resolve conflicts in the
evidence, or reevaluate the credibility of witnesses.” (People v. Cortes (1999) 71
Cal.App.4th 62, 71.)
       2.      Analysis
       As defendant acknowledges, a firearm allegation can be found true even if the
firearm is never found. “From testimonial descriptions of the weapon and its role in the
commission of the crime, a jury may draw a reasonable inference of guilt.
Reasonableness of the inference depends upon adequacy of the descriptions.” (People v.
Hayden (1973) 30 Cal.App.3d 446, 452, disapproved on other grounds by People v. Rist
(1976) 16 Cal.3d 211, 222, fn. 10.) In Hayden, the court found substantial evidence
supported a firearm use enhancement where “three victims testified that the robber
pointed and threatened them with a weapon which they variously described as a gun,
revolver and small caliber revolver.” (People v. Hayden, supra, at p. 452.)
       Defendant acknowledges that his argument is essentially foreclosed by People v.
Monjaras (2008) 164 Cal.App.4th 1432. In that case, the defendant committed a robbery
while displaying the handle of a black pistol tucked in his waistband. The victim had
seen guns before but had never handled one. She believed that the gun was real but
“could not say for certain whether it was ‘a toy or real or not.’ ” (Id. at p. 1436.)
                                              21
However, the jury could have found that the gun was real based on the defendant’s
“ ‘own words and conduct,’ ” which included threatening conduct. (Ibid.) The court
explained that “when as here a defendant commits a robbery by displaying an object that
looks like a gun, the object’s appearance and the defendant’s conduct and words in using
it may constitute sufficient circumstantial evidence to support a finding that it was a
firearm.” (Id. at p. 1437.)
       In the present case, Cleveland’s and Caliz’s testimony about the gun—and about
defendant’s use of the gun—was sufficient for the jury to conclude that the gun was real.
Cleveland, who had prior experience handling guns, described the gun as “heavy” and
“[s]olid,” and she estimated it to be a .40-caliber. Cleveland described how defendant
pointed the gun at her and held it against various parts of her body while he demanded
money and took her purse and wallet. Caliz testified that the gun was a black and gray
handgun, which might have been a .45-caliber, and that defendant was “[v]ery serious”
when he pointed it at her and demanded her wallet.
       Substantial evidence supports the jury’s findings that defendant was armed with
and used a firearm.
                                   III.   DISPOSITION
       The judgment is affirmed.




                                             22
                                                            Cogliati, J.*




      WE CONCUR:




             Bamattre-Manoukian, Acting P.J.




             Grover, J.




People v. Olivas
H047834

      *
        Judge of the Santa Cruz County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.